           CASE 0:21-cv-01919-JRT-DTS Doc. 1 Filed 08/26/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Donna Dekay,

         Plaintiff,
vs.                                            Case No. 0:21-cv-1919

Hartford Life and Accident
Insurance Company                              COMPLAINT

         Defendant.




Plaintiff, for her Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Hartford Life and Accident Insurance Company may be found in this

district. In particular, Hartford Life and Accident Insurance Company is

registered as a corporation with the State of Minnesota, conducts ongoing



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
        CASE 0:21-cv-01919-JRT-DTS Doc. 1 Filed 08/26/21 Page 2 of 8




business with Minnesota residents, employs Minnesota residents, has extensive

contacts within Minnesota, and accordingly is found within Minnesota.

   3. On information and belief, Defendant Hartford Life and Accident

Insurance Company insures employee benefit plan (“Plan”) that JT4 LLC.

created and maintains to provide its employees with income protection should

they become disabled.

   4. On information and belief, Defendant Hartford Life and Accident

Insurance Company is a corporation organized and existing under the laws of

the State of Connecticut, and is the insurer and claims administrator for the

Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

JT4 LLC. and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number GRH-377455 which was issued by

Hartford Life and Accident Insurance Company to JT4 LLC. to insure the

participants of the Plan. A copy of the policy is attached as Exhibit A.




                                          2
          CASE 0:21-cv-01919-JRT-DTS Doc. 1 Filed 08/26/21 Page 3 of 8




    8. On information and belief, Hartford Life and Accident Insurance

Company both funds the Plan and decides whether participants will receive

benefits under the Plan. Accordingly, Hartford Life and Accident Insurance

Company has a conflict of interest, which must be considered when

determining whether its denial of Plaintiff’s benefits was proper.2

    9. Hartford Life and Accident Insurance Company’s interest in protecting its

own assets influenced its decision to deny Plaintiff’s application for disability

benefits.

    10.      The Plan is an ERISA welfare benefit plan.

    11.      Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.      Plaintiff became disabled under the terms of the Plan’s policy on or

about March 18, 2019 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.      Plaintiff submitted a timely claim to Hartford Life and Accident

Insurance Company for disability benefits.



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
         CASE 0:21-cv-01919-JRT-DTS Doc. 1 Filed 08/26/21 Page 4 of 8




   14.        Hartford Life and Accident Insurance Company granted Plaintiff’s

claim for disability benefits, and paid Plaintiff benefits until March 22, 2020.

However, on March 23, 2020 Hartford Life and Accident Insurance Company

cancelled Plaintiff’s disability benefits. Plaintiff appealed Hartford Life and

Accident Insurance Company’s decision, but Hartford Life and Accident

Insurance Company denied Plaintiff’s appeal on June 2, 2021.

   15.        Plaintiff provided Hartford Life and Accident Insurance Company

with substantial medical evidence demonstrating she was eligible for disability

benefits.

   16.        Hartford Life and Accident Insurance Company’s decision to deny

disability benefits was arbitrary, capricious, unreasonable, irrational, wrongful,

contrary to the terms of the Plan, contrary to the evidence and contrary to law,

as demonstrated by the following non-exhaustive examples:

            a. Hartford Life and Accident Insurance Company failed to have

              Plaintiff independently examined, and instead relied on the opinion

              of a medical professional who merely reviewed Plaintiff’s medical

              records and rejected the opinion of Plaintiff’s treating physician;

            b. Hartford Life and Accident Insurance Company relied on the

              opinion of a medical professional who was financially biased by




                                          4
         CASE 0:21-cv-01919-JRT-DTS Doc. 1 Filed 08/26/21 Page 5 of 8




            their relationship with Hartford Life and Accident Insurance

            Company and as such unable to offer an unbiased opinion;

         c. Hartford Life and Accident Insurance Company relied on the

            opinion of a medical professional that was not supported by

            substantial evidence in the claim file, and was inconsistent with the

            overall evidence in the record;

         d. Hartford Life and Accident Insurance Company relied on the

            opinion of a medical professional who was not qualified to refute

            the findings of Plaintiff’s physicians;

         e. Hartford Life and Accident Insurance Company ignored obvious

            medical evidence and took selective evidence out of context as a

            means to deny Plaintiff’s claim;

         f. Hartford Life and Accident Insurance Company ignored and/or

            misrepresented the opinions of Plaintiff’s treating physicians.

   17.       Hartford Life and Accident Insurance Company abused its

discretion in denying Plaintiff’s claim.

   18.      The decision to deny benefits was wrong under the terms of the

Plan.

   19.      The decision to deny benefits was not supported by substantial

evidence in the record.



                                           5
         CASE 0:21-cv-01919-JRT-DTS Doc. 1 Filed 08/26/21 Page 6 of 8




   20.      Hartford Life and Accident Insurance Company’s failure to provide

benefits due under the Plan constitutes a breach of the Plan.

   21.      Hartford Life and Accident Insurance Company’s failure to provide

Plaintiff with disability benefits has caused Plaintiff to be deprived of those

benefits from March 23, 2020 to the present. Plaintiff will continue to be

deprived of those benefits, and accordingly will continue to suffer future

damages in an amount to be determined.

   22.      Hartford Life and Accident Insurance Company’s denial of benefits

under the Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue

this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these

costs and fees.

   23.      A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums she paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Hartford Life and Accident Insurance Company to adjudicate

Plaintiff’s claim in a manner consistent with the terms of the Plan.



                                         6
       CASE 0:21-cv-01919-JRT-DTS Doc. 1 Filed 08/26/21 Page 7 of 8




     WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

  1. A finding in favor of Plaintiff against Defendant;

  2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

     the disability income benefits to which Plaintiff is entitled through the

     date of judgment;

  3. Prejudgment and postjudgment interest, calculated from each payment’s

     original due date through the date of actual payment;

  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits,

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of termination of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  Any other legal or equitable relief the Court deems appropriate.



Dated: 08/26/2021                    RESPECTFULLY SUBMITTED,

                                     By: /s/Morgan Azbill

                                     Morgan Azbill (MN Bar # 0401153)
                                     Zachary Schmoll (MN Bar # 0396093)

                                        7
CASE 0:21-cv-01919-JRT-DTS Doc. 1 Filed 08/26/21 Page 8 of 8




                           FIELDS LAW FIRM
                           9999 Wayzata Blvd
                           Minnetonka, MN 55305
                           Office: 612-370-1511
                           Morgan@Fieldslaw.com
                           Zach@Fieldslaw.com

                           Attorneys for Plaintiffs




                             8
